Citation Nr: 1755825	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-07 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an effective date earlier than February 28, 2012, for the award of an increased, 30 percent rating for residuals of laceration of the lip.

2.  Entitlement to an effective date earlier than February 28, 2012, for the award of a separate, 10 percent rating for paresthesia of the skin of the upper lip and facial buccal mucosa maxilla.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active December 1983 to December 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

While the Veteran initially requested a Board videoconference hearing on his VA Form 9, Appeal to the Board, received in January 2014, he subsequently withdrew his request in a June 2014 written correspondence.  The Board will accordingly proceed with a decision in this matter.


FINDINGS OF FACT

1.  In April 1992, the RO granted service connection for residuals of laceration of the lip, but denied service connection for head injury (claimed as head injury (face)).  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  On February 28, 2012, the Veteran filed a claim for compensation for facial trauma to front teeth and loss of sensation in the mouth due to facial trauma, which the RO also interpreted as a claim for increase for residuals of laceration of the lip.  The record contains no statement, communication, or other information from the Veteran prior to this date that can reasonably be construed as constituting a claim of entitlement to service connection for facial trauma related to the mouth/lip or claim for increased rating for residuals of laceration of the lip.

3.  It is not factually ascertainable that the increase in the Veteran's residuals of laceration of the lip occurred within the one-year period preceding his filing of the increased rating claim on February 28, 2012.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date than February 28, 2012 for the award of an increased 30 percent disability rating for residuals of laceration of the lip have not been met. 38 U.S.C. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.115b, Diagnostic Code (2017).  

2. The criteria for an effective date earlier than February 28, 2012 for the award of a separate, 10 percent rating for paresthesia of the skin of the upper lip and facial buccal mucosa maxilla have not been met.  38 U.S.C. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to an effective date earlier than February 28, 2012 for the award of an increased, 30 percent rating for residuals of laceration of the lip and a separate 10 percent rating for paresthesia of the skin of the upper lip and facial buccal mucosa.

A. Increased Rating for Residuals of Laceration of the Lip

The effective date of an award of increased compensation to a Veteran shall be the earliest date as of which it is ascertainable that an increase in disability has occurred, if application is received within one year of such date.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).  

Otherwise, the effective date is the date of receipt of claim.  38 U.S.C. § 5110(b)(2); 3.400(o)(2).

Under 38 U.S.C. § 5101(a), a specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See also 38 C.F.R. § 3.151(a).  A claim is defined as "'a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).

By way of history, the Veteran filed a claim for compensation for trauma to the face in January 1988.  In April 1988, the RO denied the claim, noting that the Veteran had failed to prosecute the claim, and the evidence of record was insufficient for rating purposes.

In November 1991, the Veteran filed another application for compensation seeking service connection for head injury (face).  In an April 1992 rating decision, the RO granted service connection for residuals of laceration of the lip, and assigned a noncompensable rating effective the November 13, 1991 date of receipt of claim.  

Following this rating decision, the next document of record is an Application for Compensation identifying claims for facial trauma to the front teeth and loss of sensation in the mouth due to facial trauma, received February 28, 2012.  The RO also interpreted this as a claim for increase for residuals of laceration of the lip.

The Board has reviewed the record and found no communication expressing an intent to file a claim for increase for his laceration of the lip or facial trauma.  Accordingly, the Board finds that there was no communication that can be reasonably construed as a claim for increase for this disability prior to February 28, 2012.

Thus, the remaining question is whether it is factually ascertainable that the increase in the Veteran's laceration of the lip occurred within the one-year period preceding his filing for an increased rating on February 28, 2012.  

To the extent that the Veteran generally alleges that the extent of his current symptoms related to the lip laceration were existent many years prior to this claim, if true, the Board would have no option but to deny the claim as a matter of law as the Veteran would be describing the onset of the current disability status more than one year prior to the filing of the increased rating claim on February 28, 2012.  Harper, 10 Vet. App. at 126-27.  Here, the Veteran has not described in specific terms any particular date within the one year period preceding February 28, 2012 wherein he perceived a worsening of his lip laceration to the 30 percent level and the Board cannot factually ascertain from a combination of the lay and medical evidence that the Veteran's symptoms reached the 30 percent level at any particular time in the one year period prior to February 28, 2012.  Thus, the Board finds that it is not factually ascertainable that the increase in the Veteran's laceration of the lip occurred within the one-year period preceding his filing of an increased rating claim on February 28, 2012.

The preponderance of the evidence is against the claims and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.    

B.  Paresthesia of the Skin of the Upper Lip and Facial Buccal Mucosa

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA. 38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service. 38 U.S.C. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5   (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. 38 C.F.R. § 3.155(a) (former regulation).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

As noted above, the Veteran filed a claim for compensation for trauma to the face in January 1988.  In April 1988, the RO denied the claim, noting that the Veteran had failed to prosecute the claim, and the evidence of record was insufficient for rating purposes.

The Veteran did not perfect an appeal as to this matter, and no additional evidence was received within one year.  Therefore, the April 1988 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In November 1991, the Veteran filed another application for compensation seeking service connection for head injury (face).  In an April 1992 rating decision, the RO granted service connection for residuals of laceration of the lip, and assigned a noncompensable rating effective the November 13, 1991 date of receipt of claim.  The RO also denied service connection for head injury.

Again, the Veteran did not perfect an appeal as to this matter, and no additional evidence was received within one year.  Therefore, the April 1992 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Following this rating decision, the next document of record is an Application for Compensation identifying claims for facial trauma to the front teeth and loss of sensation in the mouth due to facial trauma, received February 28, 2012.

On review, the Board finds no correspondence or other evidence following the April 1992 rating decision and prior to February 28, 2012 that could be reasonably construed as a claim to reopen service connection for facial trauma or injury, or paresthesia or numbness of the mouth.  Thus, the date of the reopened claim is February 28, 2012.

The Board further notes that absent a showing of CUE in the prior final decision, he cannot receive disability payments for a time frame earlier than the date of the claim to reopen.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005).

In Fugo v. Brown, 6 Vet.App. 40 (1993), the Court stated that CUE is a very specific and rare kind of error. Id. at 43. The Court noted that CUE is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Id.

A CUE claim requires some degree of specificity not only as to what the alleged error is, but-unless it is the kind of error that, if true, would constitute CUE on its face-persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997).  The Board has considered the Veteran's general contention, found in his October 2013 notice of disagreement, that there was CUE in the prior rating decisions as his diagnosis and symptoms had been the same as at the time of his grant of service connection for paresthesia of the lip.  However, such contentions do not rise to the level of CUE, as the Veteran has not provided any specificity on the type of error, either of fact or of law, in the rating decision.  

Overall, the Board must apply the statutory and regulatory guidelines for determining the effective date of an award of disability compensation as set forth in 38 U.S.C.A. § 5110 which essentially provides that the effective date of an award of compensation will be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  Thus, what is material in this case is when the records show that the claim for compensation for facial injury/paresthesia of the mouth was filed, despite the fact that the Veteran may have had symptoms related to numbness of the mouth at an earlier time point.  

The applicable law and regulations clearly make it the Veteran's responsibility to initiate a claim for compensation with VA if he seeks that benefit.  While VA has a duty to assist a claimant in developing facts pertinent to a claim, it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

The Veteran has not advanced any other specific contentions in support of his claim for an earlier effective date.

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.    

The Board is grateful for the Veteran's honorable service, and this decision is not meant to detract from that service in any way.  The Board must make its decision based on the evidence and law, and unfortunately, here, the evidence does not support entitlement to an earlier effective date for his awards.


ORDER

Entitlement to an effective date earlier than February 28, 2012, for the award of an increased, 30 percent rating for residuals of laceration of the lip is denied.

Entitlement to an effective date earlier than February 28, 2012, for the award of a separate, 10 percent rating for paresthesia of the skin of the upper lip and facial buccal mucosa maxilla is denied.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


